 
 
 
Exhibit 10.4
 
Generac Holdings Inc.
2010 Equity Incentive Plan
 
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the“Award Agreement”) is made
effective as of the _____ day of _______ (the “Date of Grant”), between Generac
Holdings Inc., a Delaware corporation (the “Company”), and (the “Participant”):
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Generac Holdings Inc. 2010 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Award Agreement.  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Option.  The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of _______Shares.  The Option is
intended to be a Non-Qualified Stock Option.
 
2. Option Price.  The purchase price of the Shares subject to the Option shall
be $   __   per Share (the “Option Price”).
 
3. Option Term.  The term of the Option shall be ten (10) years, commencing on
the Date of Grant (the “Option Term”).  The Option shall automatically terminate
upon the expiration of the Option Term, or at such earlier time specified herein
or in the Plan.
 
4. Vesting of the Option.  Subject to the Participant’s continued service to the
Company through the applicable vesting date, the Option shall vest in equal
installments on each of the first four (4) anniversaries of the Date of Grant,
such that twenty-five percent (25%) of the Option vests on each such
anniversary.  At any time, the portion of the Option which has become vested in
accordance with the terms hereof shall be called the “Vested Portion”.
 
5. Acceleration of Vesting.  Notwithstanding Section 4 hereof, if within the one
(1) year period following a Change of Control, the Participant’s service is
terminated by the Company or any Affiliate without Cause, the Option shall
immediately vest as of the date of such termination of service.
 
6. Termination of Service.
 
(a) Termination of Service for Cause.  Upon a termination of the Participant’s
service by the Company for Cause the Option, including the Vested Portion, shall
immediately terminate and be forfeited without consideration.
 
(b) Termination of Service for Retirement, death or Disability.  Upon a
termination of the Participant’s service by reason of Retirement, death or
Disability any unvested portion of the Option shall immediately terminate and be
forfeited without consideration and the Vested Portion shall remain exercisable
until the earlier of (i) one (1) year following such termination of service and
(ii) the expiration of the Option Term.
 
(c) Termination of Service following a Change of Control.  Upon a termination of
the Participant’s service pursuant to Section 5 above, the Option shall remain
exercisable until the earlier of (i) one (1) year following such termination of
service and (ii) the expiration of the Option Term.
 
(d) Other Terminations of Service.  Upon a termination of the Participant’s
service for any reason, other than pursuant to Sections 6(a), 6(b) and 6(c)
above, any unvested portion of the Option shall immediately terminate and be
forfeited without consideration and the Vested Portion shall remain exercisable
until the earlier of (i) Ninety (90) days following such termination of service
and (ii) the expiration of the Option Term.
 
7. Exercise Procedures.
 
(a) Notice of Exercise.  The Participant or the Participant’s representative may
exercise the Vested Portion or any part thereof prior to the expiration of the
Option Term by giving written notice to the Company in the form attached hereto
as Exhibit A (the “Notice of Exercise”).  The Notice of Exercise shall be signed
by the person exercising such Option.  In the event that such Option is being
exercised by the Participant’s representative, the Notice of Exercise shall be
accompanied by proof (satisfactory to the Company) of such representative’s
right to exercise such Option.  In the event the Option is being exercised
following the termination of the Participant’s service, exercise shall be
subject to the Participant’s execution of an effective general release and
waiver of all claims against the Company, its Affiliates and their respective
officers and directors substantially in the form attached hereto as Exhibit B.
 
(b) Method of Exercise.  The Participant or the Participant’s representative
shall deliver to the Company, at the time the Notice of Exercise is given,
payment in a form permissible under Section 6.5 of the Plan for the full amount
of the aggregate Option Price for the exercised Option.
 
(c) Issuance of Shares.  Provided the Company receives a properly completed and
executed Notice of Exercise, payment for the full amount of the aggregate Option
Price, and, if applicable, an effective release and waiver of all claims as
required by this Section 7, the Company shall promptly cause to be issued
certificates for the Shares underlying the exercised Option, registered in the
name of the Person exercising the applicable Option.
 
8. Restrictive Covenant Agreement.  The Participant and the Company have
previously entered into a restrictive covenant agreement.  Participant hereby
reaffirms his obligations under such restrictive covenant agreement and nothing
contained in this Award Agreement shall cancel, change or modify Participant’s
obligations thereunder.
 
9. Non-Disparagement.  The Participant, while providing services to the Company
and thereafter, shall not make any oral or written communication to any Person
that disparages, or has the effect of damaging the reputation of, the Company,
the Affiliates or their respective directors, officers, agents, employees,
former employees, representatives or stockholders; provided, that, nothing in
the foregoing shall preclude the Participant from disclosing any information to
Participant’s attorney or in response to a lawful subpoena or court order
requiring disclosure of information.
 
10. Adjustment of Shares.  In the event of any corporate event or transaction
(as described in Section 12.1 of the Plan), the terms of this Award Agreement
(including, without limitation, the number and kind of Shares subject to this
Agreement and the Option Price) may be adjusted as set forth in Section 12.1 of
the Plan.
 
11. Definitions.
 
“Cause” shall mean, (i) a material breach by the Participant of any of the
Participant’s obligations under any written agreement with the Company or any of
its Affiliates, (ii) a material violation by the Participant of any of the
Company’s policies, procedures, rules and regulations applicable to employees
generally or to similarly situated employees, in each case, as they may be
amended from time to time in the Company’s sole discretion; (iii) the failure by
the Participant to reasonably and substantially perform his or her duties to the
Company or its Affiliates (other than as a result of physical or mental illness
or injury); (iv) the Participant’s willful misconduct or gross negligence that
has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its Affiliates; (v)
the Participant’s fraud or misappropriation of funds; or (vi) the commission by
the Participant of a felony or other serious crime involving moral turpitude;
provided, that, in the case of the failures described in (i), (ii) and (iii)
above, such failures shall only constitute "Cause" after a written notice of
such failure is delivered to the Participant that specifically identifies the
specific failure that could lead to the Participant's termination, and the
Participant does not remedy such failure within fifteen (15) business days after
receipt of such written notice, as prescribed within the
notice.  Notwithstanding the foregoing, if the Participant is a party to an
employment agreement with the Company or any Affiliate at the time of his or her
termination of employment and such employment agreement contains a different
definition of “cause” (or any derivation thereof), the definition in such
employment agreement will control for purposes of this Agreement.
 
“Disability” shall mean the failure or inability of the Participant to perform
duties with the Company or any Affiliate for a period of at least 180
consecutive days (or 180 days during any twelve (12) month period) by reason of
any physical or mental condition, as determined reasonably and in good faith by
the Committee; provided, that, if the Company’s long term disability plan
contains a definition of “disability,” the definition in such plan will control
for purposes of this Agreement.
 
“Retirement” shall mean retirement from employment or service as a Director with
the Company or any Affiliate, as determined by the Committee in its sole
discretion.
 
12. No Right to Continued Service.  The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
service of such Participant.
 
13. Securities Laws/Legend on Certificates.  The issuance and delivery of Shares
shall comply (or be exempt from) all applicable requirements of law, including
(without limitation) the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder, state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.  The Company shall not be obligated to
file any registration statement under any applicable securities laws to permit
the purchase or issuance of any Shares under the Plan or Awards, and accordingly
any certificates for Shares or documents granting Awards may have an appropriate
legend or statement of applicable restrictions endorsed thereon.  If the Company
deems it necessary to ensure that the issuance of Shares under the Plan is not
required to be registered under any applicable securities laws, each Participant
to whom such Shares would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may reasonably request which satisfies such requirements.
 
14. Transferability.  Unless otherwise provided by the Committee, the Option may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided, that, the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Option to heirs or legatees of
the Participant shall be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.  During the Participant’s lifetime, the Option is exercisable
only by the Participant.
 
15. Withholding.  The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or transfer and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.
 
16. Notices.  Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company, Attention: General Counsel, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.
 
17. Entire Agreement.  This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.
 
18. Waiver.  No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
 
19. Successors and Assigns.  The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
 
20. Choice of Law.  This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
 
21. Option Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Option is subject to the Plan.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.
 
22. No Guarantees Regarding Tax Treatment.  The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the
Option.  The Committee and the Company make no guarantees regarding the tax
treatment of the Option.  Neither the Committee nor the Company has any
obligation to take any action to prevent the assessment of any tax under Section
409A of the Code or Section 457A of the Code or otherwise and none of the
Company, any Affiliate, or any of their employees or representatives shall have
any liability to the Participant with respect thereto.
 
23. Amendment.  The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.
 
24. Severability.  The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
 
25. Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
*                      *                      *
 
IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.
 
 
GENERAC HOLDINGS INC.
 
By:                                                             
 
Agreed and acknowledged as of the date first above written:
 
                                                   
PARTICIPANT
 
EXHIBIT A


NOTICE OF EXERCISE


Generac Holdings Inc.
S45 W29290 Hwy. 59
Waukesha, Wisconsin 53187
Attn:____________________                                                                           Date
of Exercise: _________________


Ladies & Gentlemen:


1.           Exercise of Option.  This constitutes notice to Generac Holdings,
Inc. (the “Company”) that pursuant to my Nonqualified Stock Option Award
Agreement (the “Award Agreement”) under the Company’s 2010 Equity Incentive Plan
(the “Plan”) I elect to purchase the number of Shares of Company common stock
set forth below and for the price set forth below.  By signing and delivering
this notice to the Company, I hereby acknowledge that I am the holder of the
stock option (the “Option”) exercised by this notice and have full power and
authority to exercise the same.


Date of
Grant:                                                      ______________________________________


Number of Shares as to
which the Option is exercised
(“Optioned
Shares”):                                          ______________________________________


Certificates to be issued in
name of:                                                               
______________________________________


Total exercise
price:                                            $_____________________________________ 


Cash Exercise
Cash payment delivered
herewith:                                                              
$_____________________________________




2.           Form of Payment.  Forms of payment other than cash or its
equivalent (e.g. by cashier’s check) are limited by the Plan and are permissible
only to the extent approved by the compensation committee of the Board of
Directors of the Company (the “Committee”) or any committee designated thereby,
in its sole discretion.


3.           Delivery of Payment.  With this notice, I hereby deliver to the
Company the full purchase price of the Optioned Shares and any and all
withholding taxes due in connection with the exercise of my Option.
 
4.           Rights as Stockholder.  While the Company will endeavor to process
this notice in a timely manner, I acknowledge that until the issuance of the
shares underlying the Optioned Shares (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to such shares, notwithstanding the exercise of my
option(s).  No adjustment shall be made for a dividend or other right for which
the record date is prior to the date of issuance of the optioned stock.
 
5.           Interpretation.  Any dispute regarding the interpretation of this
notice shall be submitted promptly by me or by the Company to the Committee,
which shall review such dispute at its next regular meeting.  The resolution of
such a dispute by such administrator of the Plan shall be final and binding on
all parties.
 
6.           Governing Law; Severability.  This notice is governed by the
internal substantive laws but not the choice of law rules, of Delaware.  In the
event that any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this notice will continue in
full force and effect without said provision.
 
7.           Entire Agreement.  The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference, and together
with this notice constitute the entire agreement of the parties with respect to
the subject matter hereof.


 
Very truly yours,
______________________________________
______________________________________(social security number)
 
EXHIBIT B


FORM OF RELEASE


A release is required as a condition for receiving the benefits provided
pursuant to the Nonqualified Stock Option Award Agreement between GENERAC
HOLDINGS INC. (the “Company”) and [__________] (“Participant”) dated
[___________] (the “Agreement”); thus, by executing this release (“Release”),
you have advised us that you hold no claims against the Company, its
predecessors, successors or assigns, affiliates, shareholders or members and
each of their respective officers, directors, agents and employees
(collectively, the “Releasees”), and by execution of this Release you agree to
waive and release any such claims, except relating to any compensation,
severance pay and benefits described in any written agreement between you and
the Company.
 
You understand and agree that this Release will extend to all claims, demands,
liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees in your capacity as an employee of the
Company, including, without limitation, any claims, demands, liabilities and
causes of action arising from your employment with the Releasees and the
termination of that employment, including any claims for severance or vacation
pay, business expenses, and/or pursuant to any federal, state, county, or local
employment laws, regulations, executive orders, or other requirements,
including, but not limited to, Title VII of the 1964 Civil Rights Act, the 1866
Civil Rights Act, the Age Discrimination in Employment Act as amended by the
Older Workers Benefit Protection Act, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Workers Adjustment and Retraining Notification Act
and any other local, state or federal fair employment laws, and any contract or
tort claims.
 
You understand and agree that this Release is intended to include all claims by
you or on your behalf alleging discrimination on the basis of race, sex,
religion, national origin, age, disability, marital status, or any other
protected status or involving any contract or tort claims based on your
termination from the Company.  It is also acknowledged that your termination is
not in any way related to any work-related injury.
 
It also is understood and agreed that the remedy at law for breach of the Award
Agreement, any restrictive covenant agreements between you and the Company,
and/or this Release shall be inadequate, and the Company shall be entitled to
injunctive relief in respect thereof.
 
Your ability to receive payments and benefits under the terms of the Award
Agreement will remain open for a 21-day period after your Termination Date to
give you an opportunity to consider the effect of this Release.  At your option,
you may elect to execute this Release on an earlier date.  Additionally, you
have seven days after the date you execute this Release to revoke it.  As a
result, this Release will not be effective until eight days after you execute
it.  We also want to advise you of your right to consult with legal counsel
prior to executing a copy of this Release.
 
Finally, this is to expressly acknowledge:
 
·  
You understand that you are not waiving any claims or rights that may arise
after the date you execute this Release.

 
·  
You understand and agree that the compensation and benefits described in the
Award Agreement offer you consideration greater than that to which you would
otherwise be entitled.

 
I hereby state that I have carefully read this Release and that I am signing
this Release knowingly and voluntarily with the full intent of releasing the
Releases from any and all claims, except as set forth herein.  Further, if
signed prior to the completion of the 21 day review period, this is to
acknowledge that I knowingly and voluntarily signed this Release on an earlier
date.
 
Date:
[___________]



 

